By the COURT.
The statute requires, as a condition precedent to the issuance of a certificate of election, the declaration of such election by the board of election commissioners. There was no such declaration by the board of election commissioners in this case. Besides, this court, previous to the last municipal election in the city and county of San
*124Francisco, determined that under the existing laws the chief of police was not one of the officers to be elected at that election.
Judgment reversed.